DETAILED ACTION
	Claims 1-13 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on December 18, 2020 is acknowledged.  Claims 11-13 are withdrawn from further consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Priority
	The claim to priority to CN 201911411163.8 filed on December 31, 2019 is acknowledged in the instant application.
Information Disclosure Statement
	The Information Disclosure Statements filed on March 6, 2020 and August 31, 2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Journal of Materials Chemistry A, 2014, 321-325).
Liu et al. teach the compound 
    PNG
    media_image1.png
    286
    380
    media_image1.png
    Greyscale
, which reads on the claims where X1 and X3 are a nitrogen atom, X2 and X4 are C-Ra, Ra is a substituted or unsubstituted C1-20 alkoxy, p and q are 0, m and n are 1, and Ar1 and Ar2 are thienyl.  See compound 6c, page 322.  With respect to claims 9 and 10, the instant disclosure teaches that the compounds of claim 1 inherently have these particular properties with respect to refractive index and extinction coefficient.  See paragraphs 22 and 23 of the instant disclosure as filed.  Therefore, the compound of Liu et al. inherently possesses these properties.
Claims 1, 3-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Journal of Organic Chemistry, 2019, 3953-3959).
	Han et al. teach the compound 
    PNG
    media_image2.png
    125
    350
    media_image2.png
    Greyscale
 which reads on the claims where X1 and X3 are a nitrogen atom, X2 and X4 are C-Ra, Ra is methyl, p and q are 0, m and n are 1, and Ar1 and Ar2 are substituted 2-fluorenyl.  See Scheme 1, compound Fl-NPy, page 3954.  With respect to claims 9 and 10, the instant disclosure teaches that the compounds of claim .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 4-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Journal of Organic Chemistry, 2019, 3953-3959).
	Han et al. teach the compound 
    PNG
    media_image2.png
    125
    350
    media_image2.png
    Greyscale
 which corresponds to the claims where X1 and X3 are a nitrogen atom, X2 and X4 are C-Ra, Ra is methyl, p and q are 0, m and n are 1, and Ar1 and Ar2 are substituted 2-fluorenyl.  See Scheme 1, compound Fl-NPy, page 3954.  With respect to claims 9 and 10, the instant disclosure teaches that the compounds of claim 1 inherently have these particular properties with respect to refractive index and extinction coefficient.  See paragraphs 22 and 23 of the instant disclosure as filed.  Therefore, the compound of Han et al. inherently possesses these properties.
Han et al. do not teach where Ra is H and not methyl.
	In the chemical arts, compounds that differ only by a hydrogen atom being replaced by a methyl group, or vice versa, have been found to be obvious variants in the courts.  One example is the decision on In re Wood, Whittaker, Stirling, and Ohta (199 USPQ 137).  
	As Han et al. teach a compound with desirable electronic characteristics with methyl substitution on the azapyrene core, the person of ordinary skill in the art would be motivated to also synthesize the analog where the methyl groups are replaced by hydrogen atoms in order to generate another compound with the desirable electronic characteristics as compounds of similar structure are expected to have similar effects.  Since the compounds would be expected to have similar effects, there would also be a reasonable expectation of success.
	Therefore, the claims are prima facie obvious over the prior art.
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claims 1-6, 9, and 10 are rejected.  Claims 7 and 8 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626